 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL MARTIN,                                    No. 2:19-cv-01492 GGH P
12                       Petitioner,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    PAUL THOMPSON, Warden,
15                       Respondent.
16

17          Petitioner, a federal prisoner proceeding pro se, has filed an application for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2241. Petitioner has not, however, filed an in forma

19   pauperis affidavit or paid the required filing fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a).

20   Petitioner states he does not intend to pay the required filing fee due to “time restraints” in that

21   “there are only 5 weeks left until he should be released.” ECF No. 1 at 15-16. Nevertheless, the

22   undersigned will recommend dismissal of the pending petition for failure to exhaust

23   administrative remedies.

24   Exhaustion

25          “As a prudential matter, courts require that habeas petitioners exhaust all available judicial

26   and administrative remedies before seeking relief under § 2241.” Ward v. Chavez, 678 F.3d

27   1042, 1045 (9th Cir. 2012). In § 2241 proceedings, this exhaustion requirement is not a

28   “jurisdictional prerequisite” and can therefore be subject to waiver if pursuing judicial and
                                                         1
 1   administrative remedies would be futile. Id. citing Castro-Cortez v. INS, 239 F.3d 1037, 1047

 2   (9th Cir. 2001).

 3           Review of the petition for habeas corpus, shows that petitioner has failed to exhaust his

 4   administrative remedies. See ECF No. 1 at 2 ¶7. Petitioner states he is “in the process of trying

 5   to [appeal], but I had to wait for July 19, 2019 to pass and currently have only five weeks until I

 6   should be released.” Id. at 3. Petitioner further explains that he has not sought to exhaust

 7   administrative remedies because of “the very short amount of time left to resolve this issue” and

 8   that instead “it will be pursued at the same time as this petition.” Id. at 8 ¶14. Nevertheless,

 9   petitioner argues that exhaustion should be waived due to the futility of seeking relief through the

10   administrative process based on the prison staff’s inability to provide helpful answers and the

11   limited instances the Bureau of Prisons (“BOP”) grants relief to prisoners. Id. at 12-13. Petitioner

12   also states he will suffer “irreparable injury” due to the BOP’s “very slow process” and that there

13   is “a very short time to fix this.” Id. at 13. However, by petitioner’s own admission, he has yet, or

14   is in the process of, filing a formal administrative grievance with the BOP. There is no allegation

15   that administrative remedies are no longer available to petitioner. Instead petitioner argues waiver

16   of exhaustion based on the length of time it will take for petitioner to receive a response from the

17   BOP. The undersigned finds that pursuing administrative remedies would not be futile at this

18   stage and that dismissal is warranted for failure to exhaust administrative remedies. Accordingly,

19   the petition should be dismissed without prejudice. 1

20   Motion to Expedite

21           Petitioner has also filed a motion to expedite proceedings. ECF No. 5. Petitioner seeks to

22   expedite the resolution of his habeas petition based on petitioner’s calculation of good time

23   credits which he estimates entitles him to a release date of September 3, 2019. Id. at 2-3.

24   Petitioner argues “irreparable harm will occur” by keeping petitioner incarcerated “longer than he

25   was sentenced to.” Id. at 3. Petitioner states the Bureau of Prisons has a listed release date of

26   ////

27
             1
                Petitioner is cautioned that the habeas corpus statute imposes a one-year statute of limitations for
28   filing non-capital habeas corpus petitions in federal court. 28 U.S.C. § 2255(f).
                                                            2
 1   October 23, 2019. Id. However, because petitioner’s petition will be dismissed for failure to

 2   exhaust, petitioner’s motion to expedite the proceedings will be denied as moot.

 3          Good cause appearing, IT IS HEREBY ORDERED that:

 4          1. Petitioner’s Motion to Expedite Proceedings (ECF No. 5) is denied as moot;

 5          2. The Clerk of the Court shall assign this case to a District Judge;

 6          3. The Clerk of the Court is directed to serve a copy of these findings and

 7   recommendations together with a copy of the petition filed in the instant case on the United States

 8   Attorney; and

 9          IT IS HEREBY RECOMMENDED that petitioner’s application for a writ of habeas

10   corpus be dismissed for failure to exhaust administrative remedies.

11          These findings and recommendations will be submitted to the United States District Judge

12   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days

13   after being served with these findings and recommendations, petitioner may file written

14   objections with the court. The document should be captioned “Objections to Findings and

15   Recommendations.” Petitioner is advised that failure to file objections within the specified

16   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

17   (9th Cir. 1991).

18   Dated: August 26, 2019
                                                /s/ Gregory G. Hollows
19                                      UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28
                                                       3
